



COURT OF APPEAL FOR ONTARIO

CITATION: 1159607 Ont. Inc. v. Country Style Food
    Services Inc., 2013 ONCA 589

DATE: 20130926

DOCKET: C55150

Laskin, Rosenberg and Goudge JJ.A.

BETWEEN

1159607
    Ontario Inc.,

Joseph
    Sirianni and Eugene Sirianni

Plaintiffs

(Respondents on
    Appeal)

and

Country
    Style Food Services Inc.

Country
    Style Realty Limited, and

Melody
    Farms Speciality Foods and Equipment Limited

Defendants

(Appellants)

Arnold H. Zweig, for the appellants

Robert B. Macdonald, for the respondent

Heard: September 19, 2013

On appeal from the order of Justice Ruth E. Mesbur of the
    Superior Court of Justice, dated February 6, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellants argue two points:

(1)

Damages 
    in our view, the trial judge did not err in deducting rent and related expenses
    under s. 6(6)(a) of the Act.

(2)

The May
    2/07 letter  the trial judges finding that the May 2 letter constituted a
    franchisee agreement for five years is reasonable and supported by the evidence
    and the factual context in which the letter was signed

[2]

Accordingly, the appeal is dismissed with costs in the agreed on amount
    of $8,000 all in.


